United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1763
                                ___________

Allan D. Hardy,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Department of Corrections; Warden       *
Dave Corbo; Officer Duffort; Officer    * [UNPUBLISHED]
Black; Officer Stumbo; Officer          *
Martinson; Officer Gastro; Officer      *
Verhey; Officer Prince Alry; Warden     *
Dan Ferrise; Officer Hartman; Officer *
Henning; Sherlinda Wheeler,             *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: May 4, 2007
                              Filed: May 14, 2007
                               ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
      Allan Hardy, a Minnesota state prisoner, appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Hardy alleged that
correctional officers refused to open his cell door to allow him to attend a religious
program, the second part of which he attended later that day, and also refused to grant
him a pass to attend another religious program on a different day.

       Having carefully reviewed the record, we affirm the grant of summary
judgment in favor of defendants for the reasons stated by the district court. See 8th
Cir. R. 47B. We also deny Hardy’s pending motion.
                      ______________________________




      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Arthur J. Boylan, United States Magistrate Judge for the District of
Minnesota.

                                         -2-